 WASHINGTON ADVENTIST HOSPITAL95WashingtonAdventistHospital,IncandDaniel R-Driver Case 5-CA-18604September 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 7 1988 Administrative Law JudgeRobert W Leiner issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief and the Respondent filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings andconclusionsand to adopt the recommendedOrder IORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedI In adopting the judge s decision we note that the General Counselproduced no evidence that other employees had engaged in disruptionsof the computer system similar to that engaged in by the Charging PartyDriver and there is therefore no evidence that the Respondent toleratedsuch disruptionsThus although Drivers message may have initiallybeen within the Acts protection we agree with the judge that the protection was lost as a result of the method Driver chose to communicatethe message Accordingly we find it unnecessary to pass on the judge sdiscussion of whether the activity engaged in by Driver was concertedwithin the meaning of Sec 7 of the ActHarvey A Holzman Esqfor the General CounselPaul M Eskildsen Esq (Akin Gump Strauss Hauer &Feld)of Washington D C for the RespondentRalph H Goldstein Esq (Connerton Ray & Simon)ofWashington D C for the Charging PartyDECISIONSTATEMENT OF THE CASEROBERT W LEINER Administrative Law Judge Thismatter was heard in Washington D C on 12 and 13January 1988 on issues raised by the General Counsel scomplaint alleging in substance that the above captioned Respondent(the hospital)in violation of Section8(a)(1) of the National Labor Relations Act (the Act) onor about 17 November 1986 terminated the employmentof the Charging Party Daniel R Driver because he engaged in concerted activities protected by Section 7 ofthe Act Respondents timely answer admits certain allegations of the complaint denies others and denies commission of any unfair labor practices In particular Respondent denies that the Charging Party was engaged inprotected or concerted activities during the incident forwhich he was discharged 'At the hearing all parties were represented by coupseland were given full opportunity to call and examinewitnesses submit oral and written evidence and to argueon the record At the close of the hearing all partieswaived the right to present final argument and elected tosubmit posthearing briefsThereafter counsel for theparties filed timely posthearing briefswhich have beencarefully consideredOn the entire record 2 including the briefs and frommy observation of the demeanor of the witnesses as theytestified I make the followingiMFINDINGS OF FACTIJURISDICTION RESPONDENTAS STATUTORYEMPLOYERBased on the commerce and jurisdictional allegationsof the complaint Respondent a Maryland corporationwith an office and place`of business in Takoma ParkMaryland was and is engaged as a health care institutionin the operation of an acute care hospital whose annualoperations(gross revenues in excess of $250 000 andannual purchase of goods in excess of $5000 from pointsdirectly outside the State of Maryland)bring it withinthe statutory and commerce standards for the assertionof Board jurisdiction over health care institutions withinthemeaning of Section 2(2) (6) (7) and (14) of theAct 3IITHE ALLEGED UNFAIR LABOR PRACTICESRespondentWashingtonAdventistHospital is anacute care institution located in Takoma Park Marylandwhere it employs over 1400 employees in a 300 bed facilityThe vice president for clinical affairsMilton Stepman Ph D supervises inter alia the employees of thepharmacy His immediate subordinate supervisor in thepharmacy is Patricia PrinsComputersBy about August 1986 Respondent had installed acomputer system in its hospital with about 150 terminalsconnected to a mainframe computer The pharmacy terminals in the computer system became live in September 1986 During the August training period the pharmacy employees practiced using the terminals for theirrecordkeeping and communication functions but thepharmacy terminals were not hooked up to the mainframe computer and were not actually in use Pharmacyemployees practiced by sending messages of all kinds (including personal messages)to each other By November4_L1IThe underlying unfair labor practice charge was filed and served onRespondent on 20 January 1987 The complaint is dated 280uly 19872 General Counsels unopposed motion toi correct the transcript isgranted"At the hearing supplementing admissions in its answer Respondentadmitted that Ronald Marx president Milton ;R Siepman vice presidentand Patricia Prins director of pharmacy at all material times have beenand are Respondent s supervisors within the meaning of Sec 2(11) of theAct and its agents within the meaning of Sec 2(13) of the Act291NLRB No 1 S 96DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD1986 140-150 terminals hospitalwide were connected tothe mainframeWhen physicians on their rounds decide on the drugsor medications they wish to prescribe the information issent(not by computer)to the pharmacy with written instructionsThe pharmacy employees then take the instructions and place that order for medications or drugsinto the computerWhen the pharmacists have preparedthe drugs or medications in the pharmacy that information is fed into the computer and a record is made toshow the particular drugs that have been actually sent upto the patients in a specific hospital unit 4The computerisalso used to transmit informationfrom one hospital department to another In this regardthe computer is used as a substitutefor the telephoneThus the computer commencing in or about September1986was used for maintaining patient medical recordsfinancial records preparing bills and for communicationwithin the hospitalSystemwide messages originate only from the dataprocessing officeThe data processing office employeesare responsible for operating the mainframe of the coinputerRoutinely a few minutes before midnight eachnight the data processing office alerts all terminals witha systemwide message that at midnight the system willclose down so that it can perform the nightly runsThismeans that the computer is shut down so that informatron stored in the computer is printed out in the 4hours between midnight and 4 am The printouts showinhard copywhat the lab result tests were whatmedications in fact were sent to the patients and similardataEvery terminal receives warning on its screen ofthe systemwide shutdown at midnightThiswarning iscalled a break messageWhena terminal userwishes tosend a message to another terminal or terminals he may do so without disturbing the work if any being performed on the receiving terminal by sending the message along with a notification on the receivers screen that the message is waitingThe notification to the receiver that such a messageiswaiting appears as a little blinking light on the receivmg terminalWhen the receiver decides to cease workand call up the waiting message he merely presses abutton reads the message and then presses anotherbutton to erase the incoming message Once the messageis read the receiving computer terminal operator pushesanother button and his work reappearsOn the other hand as opposed to these terminal to terminal messages the system permits the operator of a terurinal to send a systemwide break messageThe breakmessageafter being typed on the transmitting terminalis sent merely by pushing a button In short there areonly two messages terminal to terminal and break messages In terminal to terminal messages of course morethan one terminal may be selected the sender may selectmore than one terminal to receive the message In thecase of a break messagehowever as soon as the4 Among other things the pharmacist will make use of the computerto test the drug order on an interaction screenThis will indicatewhether the physician has inadvertently ordered two or more drugs thatmight bung on an adverse reaction in the patientbreak message key is hit the break message appears onevery screen which is turned on (Tr 30) The break message wipes off whatever appears on the screen being utilized by the terminal user It supercedes all other work(Tr 30-31)To clear a break message the terminaluser need press only two buttons in order to clear thescreen but the correct usage of the buttons is necessaryin order to do so(Tr 231)In the case of a break message unlike the simple terminal to terminal message thebreak message does not become erased when it disappears from the screen on clearing but remains in thesystem as part of computer memoryWhen the breakmessage is erased the superceded work appearing on thescreen is brought up either automatically or by use ofcommands In neither case however is the terminalwork lost it is only an interruption(Tr 34-35)The clearance of a break message from the memoryfunction of the system is not merely a question of simpleerasure it requires the use of the terminal user s securitycode and permits erasure only from his terminal It doesnot permit one terminal user to erase the break messagefrom terminal memory in other departments (Tr 35) Inorder to erase a break message from computermemory every terminal in the hospital must be clearedon an individualbasis (Tr 37)The only time a break message is sent is when the dataprocessing department desires to send a systemwide message indicating that the computer system is going to bebrought down at a particulartimeThere is no otheruse for break messages even for an emergency notification of the entire hospital computer system Specificallybreak messages are not used for emergency communications on a hospitalwide basis(Tr 44-45) There is nowritten or oral policy restricting break messages to theaforementioned limited purpose It is merely a matter ofusage (Tr 45)ProhibitionsThe relevant writing that guides employee conduct inthe use of the computer system is the security agreementwhich each employee with access to the computer mustsign before he is given access to the computer systemThe security agreement executed by the Charging PartyDriver (G C Exh 5) deals principally with the confidentiality of the employees password and security codeIt does provide however 4 I will not attempt to accessany unauthorized information via the computer systemThe securityagreementalso provides that if the user violatesany of the above statementshe will be subject todisciplinary action as provided in the personnel policymanualDriver signedthe securityagreement in thesummer of 1986 knowing that he would be bound by itsprovisions and that it forbade placing unauthorized information in the systemThe hospitalin itsPersonnelPolicyand itsCornputer Policymanualsmaintains various provisions toinsure computer security(G C Exhs10 11 and 12)These documents principally relate to the maintenance ofsecurity based on the confidentiality of employee identification password codes and the confidentiality of medical records WASHINGTON ADVENTIST HOSPITAL97Respondents statement ofPersonnelPolicy(G CExh 9)General Rules of Conductsection 5provides apenalty of discharge for the first offense of certainnamed acts Section 5 provides that the examples contamed arenotall inclusiveAlthoughsection5 lists 19 examples of misconduct where the penalty for first offenseisdischarge including falsifying hospital records sabotage dishonesty and theft insubordination concealmentof defectivework intentional destruction of hospitalproperty gross neglect of duty and intentional disclosure of confidential information it nowhere directlybears on the improper or unauthorized use of the cornputer system In section 2 however which the penaltyfor a first offense is merely a written warning(a secondoffense suspensionfor 3days and dischargefor third offense)one of the items of misconduct is 2 Unauthorized use of or damaging hospital equipmentIt should be noted however that Respondents personnel policy statement regardingDiscipline(G CExh 9)also refers to section 5 of the employee handbook(G C Exh 13)The handbook section as well asthe personnel policy provision(G C Exhs 9 and 13)provides a discharge for first offense in cases of engaging in sabotage(No 6) and gross neglect of duty(17)Dr Siepman testified(Tr 47-48) that the usageby which employees know that they are not to use thecomputer system for unauthorized purposes is based onthe ,individual security agreement that based on thatdocument there is an expectation that no unauthorizedinformation will be placed by the operator into the computer system (Tr 48)Respondents insistence on computer security according to Respondent(Br at 4-5)as appears in its personnel policy manual its employee handbook and its computer security agreements are all occasioned by Respondent s concern, for the integrity and confidentialityof information in the computer system These reasonsderive from tl3e obligation of patient privacy Respondent s proprietary business interest and the avoidance oftampering and, mismanagement in diagnosis and treatment of acute disease Because of these interests and obligations the hospital carries insurance against liability foractions of its employees(Tr 138)The Employment and Discharge of the ChargingPartyDriver was hired as a part time pharmacist in 1982 andbecame a full time pharmacist in 1983He was discharged on November 17 1986 The discharge letter(G C Exh 4) readDear DanIt is with a great deal of regret that we have toterminate your services at this hospital effectivetoday The unauthorized break message which youentered into the computer system and displayed onevery terminal throughout the hospital this morningisviewed as gross misconduct and totally unacceptable leaving us with no alternative but to take thisactionEnclosed you 11 find your termination check conlisting of the followingWe deeplyregret having to take this actionYours sincerelyM R SiepmanVice PresidentThe evidence shows and Respondent concedes (R Brat 6 et seq) that Driver an outspoken employee wasknown to Respondent to openly and often advocateviews concerning religion politics Respondents admenistration and its employment policies In 1985 he wrote aletter toHospitalPresidentMarx criticizing a wagefreeze and then wrote a letter to fellow employees requesting them to complain to their supervisors about thewage freeze(Tr 236)In 1985 employer employee meetrags he criticized the hospital s employment policiesIn fact in or about March of 1985 he distributedhandbills to 10 or 15 employees relating to the same matters about which he wrote to Hospital President MarxSince his distribution of the handbills was at the hospital s main entrance(Tr 67) it made the hospital uncomfortable(Tr 66-67) and Siepman asked Driver to discontinue passing out the handbills(Tr 242)ThoughDriver refused to tell Siepman whether he would ceasehandbillingDriver nevertheless discontinued the handbilling(Tr 243)Siepman and Driver had a series of conversations concerning inter aliaDriver s objections tohospital employment and fiscal policy(Tr 335) Theseresulted in no discipline criticism or pressure much lessretaliation against Driver because of these activities (Tr335-337) Thiswas also true notwithstanding that in fouror five meetings of pharmacy employees with SupervisorPatricia Prins at which Driver complained of workingconditions(Tr 343-344)he was never disciplined orcriticized for his criticisms of hospital policy IndeedVicePresident Siepman had an open door policy toemployees and Driver availed himself of that policy invoicing his objections to hospital employmentpolicy (Tr345)The November 13 1986 Letter to Employees fromPresident MarxOn or about November 13 1986 President Marx distributedalong with paychecks a letter to all fellowworkersthe principalsubjectof which was the hospital sreviewof costs and job positions to gain greaterefficiencyand economy(G C Exh 2)inorder tostrengthen the hospitals position in the market placeAmong the efficiency measures would be a reduction ofabout 25 employees The letter ends thanking the employees for their supportDriver testified that he attended a meeting of the pharmacy department employees on November 13 1986 presided over by Supervisor Patricia Prins Prins told himthatVice President Siepman would attend a meeting inthe following week at the hospitals pharmacy(Tr 344)where he would be able to question the layoff of employees mentioned in the November 13 letter from President MarxPrior to November 13 due to rumors beginning in October impending layoffs were a prime topic of employeeconversations in which Driver participated(Tr 272) 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfter the November13meetingDriver next workedcommencing 7 am on November 17 1986 a 12 hourshift (Tr 278) By about 7 15 Driver drafted a shortnote to mockingly paraphrase President Marx s letter Heplaced the note in the window of the pharmacy to beseen by employees coming to obtain pharmaceuticalservices (Tr 280) The note measured approximately 4inches by 6 inches The note read as follows (Tr 281-282)Dear Fellow WorkersHelp keep up the payments on administrators vacation homes and Mercedes Benzs Send your coworkers out the door without a job Thank you foryour cooperationDriver testified that he placedthemessage in thewindow to encourage conversation with coemployeesabout the layoffs (Tr 282) and he hoped that as a resultof the conversations the employees would complain totheir supervisors in order to get the administration to reverse its decision on the layoffs (Tr 282) Driver recallsthat a nurse saw the sign and they had a conversation inwhich Driver spoke about the topheavy bureaucracywhich was not properly administering the funds of thehospital thus causing the layoffs (Tr 284) He also started conversations with other persons (nurses) and heasked them if they had survived the layoffs (Tr 285)There is no evidence concerning responses by employeesItwas Driver s intent to paraphrase Marx s letter (Tr288)He knew that President Marx drove a MercedesBenz(Tr 289) He did not know whether any of the administrators had vacation homes (Tr 289)The Break Message at 7 45 a inIn the 20 minutes that his note was up in the pharmacywindow only a few employees encountered it and he deceded that the use of the computer was the way to gethismessage to more employees (Tr 290) According tohis subsequent conversation with Vice President Stepman he then acted on the spur of the moment and decided to send the message that appeared in the pharmacywindow to all employees (at computer terminals) by useof the computer He then typed the message on his terminalNotwithstanding that Driver had been trained onthe use of the computer for a month and notwithstanding that no employee had been discovered using thecomputer system to send personalmessagesafter thetrainingperiod (at least tothe knowledge of employeeswho testified and to Respondents supervisors)Drivernevertheless hit thebreak message command buttonand the message appeared on all active screens at thispeak period of computer traffic 5Dear Fellow WorkersHelp keep up the payments on administrators vacation homes and Mercedes Benzs Send your co6 It is undisputed that from about 7 a in to 10 30 a m the computersystem is used at its maximum capacity At that time the system recordsand stores information concerning physicians rounds the admission ofpatients into the hospital the entry of physicians orders and laboratoryorders to the pharmacy lab results etc (Tr 115- 116)workers outthe door without a job Thank you foryour cooperationAlthough the evidence does not show how many coinputerswere in operation it is undisputed that withregard to operating terminalsDriver s break messageprecluded anything on an operating screen and interrupted the work of anyone using the terminals having something on the screen Vice President Siepman testified (Tr154-155) and the testimony is not disputed that the appearance of the break message caused a considerableamount of consternation among the terminal users because of its unexpected content and unexpected timingHe testified that he was informed that the employees didnot know how to deal withthe messageand particularlydid not know how to get rid of the breakmessage appearing on their screens Thereafter the data processingdepartment sent four or five employees to cleanse the100 odd terminals that had the break message either onthe face of the screen or in its memory bank The dataprocessing department had been receiving telephone callsfrom employees who did not know what to do with themessageVice President Siepman first learned of the appearanceof the break message about 8 30 am when the vicepresident of data processing (Northam) came to Siepmanwith a printed copy of the break message Northam toldStepman that the message had originated in the pharmacy Based on the content of themessageNortham andSiepman decided to tell President Marx of themessagebecause they believed that it was aimed at him Theysaw Marx about 5 minutes later and Marx angry overthe content told them that this was a vilification of himand his position and a personal attack on him He toldthem that it was totally out of line to send a messageof this nature hospitalwide (Tr 81) and he told Stepmanto go to the pharmacy find out who the author was andto fire him (Tr 82)Sometime before this November 17 break messageSiepman had had discussions with Driver regardingDriver s complaints about the layoff of employees andthe failure to lay off administrators (Tr 75-76) In theseconversationsDriver suggested laying off vice presidents and not employees (Tr 76) Notwithstanding theseconversations Siepman did not tell Marx on the morning of November 17 who he suspected of sending thebreak message 6As a result of Marx s direction Siepman went to thepharmacy to look for the supervisor (Patricia Prins) By9 o clock when she arrived Siepman showed her thecopy of the break message and asked her to trace thesource in her departmentWithin a half hour she telephoned to say that she believed that Driver was theauthor She told him that she had spoken to Driver Hetold her to have Driver come to his office and he did sowithin a half hourWhen Driver came to his office Siepman asked himwhether he was the author Driver first asked him what9 Stepman admitted that there were no other activists in the hospitallikeDnver who would mouth off about working conditions from timeto time (Tr 82) WASHINGTON ADVENTIST HOSPITAL99the implications would be if he admitted sending themessage and Siepman told him that there had been noformal decision at fl-at time regarding discipline (Tr91) 7 Dnver then admitted that he had been the authorof the message (Tr 95)Siepman told Driver that the content was inappropriate (Tr 96)Driver said that his message was an expression of hisfrustration at the administrations handling of the staff reductions and a way of indicating his displeasure (Tr 96)He told Siepman that he thought the hospital should nothave reduced staff without reducing the number of vicepresidents that the employees needed the income andthat the Respondents actions were totally heartlessAfter discussing the action of the hospital Siepman toldDriver that not a single member of the administrationhad a vacation home but that President Marx and a newvicepresident (Birmingham) both droveMercedesBenzes (Tr 98)Driver did not tell Siepman that he was expressing theconcern of himself and other employees rather he wasexpressing his own dismay and concern (Tr 99-100)Siepman did admit however that Driver complainedthat because of the layoffs all the employees would beworking a little harder (Tr 101) and that he knew thatother employees at the hospital were concerned aboutthe layoffs (Tr 101) Although it may have been Dnver s intentDriver did not tell Siepman that in sendingthe message it was his aim to reach a great many employees (Tr 103-104) rather Driver said that he wasangry and frustrated with the decisions that the administrationmade and that his sending of the message was amethod of expressing his dissatisfaction and unhappiness(Tr 103)Furthermore Driver told Siepman that employees hadused the system to send personal messages back andforth from one terminal to another within the department (Tr 114) 8 Siepman told him that he did not knowabout it but that there was a vast difference between aterminal to terminal message and a break message andin any event the use of such messages when the computer was being used at its peak time for hospital purposes(Tr 115) Neither in this discussion with Siepman nor inany of the discussions that followed did DrivertellSiepman that he intended merely to send a terminal to termsnal message and did not intend to send a break messageand that he had merely pressed the wrong button Hetestifiedthat it was hisintentto communicate with all theterminals but merely to show that there was a messagewaiting for them by virtue of the blinking light It washisintentthat employeescall up the message whenthey had a chance to do so and not to interrupt theirrAs a matter of hospital practiceMarx s direction to fire the authorwas not a formal disciplinary decision(Tr 91) rather employees arenot dischargedwithout firstconsulting the vice president of personnelMarx s directionto fire theauthor according to Siepman was not a finaldecision to fire Dnver (Tr 91-93)8 General Counsel s witness Denise McNamara an employee in thepharmacy department testified that these personal messages were onlysent during the August training period as far as she knew(Tr 219-220)There is credible evidence however to show that supervisors suspectedor knew that employees continued to send personal messages on a termsnal to-terminal basiswork He conceded however that employees busy atthe terminals on seeing the blinking message light mightstop their workHe also testified that even after thecomputer had gone on line there were terminal to terminal jokes sent between the terminals at least once ortwice a week He conceded however that there was nosupervisor knowledge of this practiceDriver admits telling Siepman that he acted on thespur of the moment and pretty much impulsively thathe really had not thought through the matter and hadnot thought of the consequences of the act and that perhaps the break message was not the best way to expresshimself He never told Siepman that any other employeeauthorized him to do it joined him in doing it or that hewas the spokesman for any other employeesThe Decision to Discipline DnverSometime after this 9 30 a m meeting between Siepman and Driver which Driver admitted being the authorof themessageSiepman reported this back to PresidentMarx About 10 30 a m Marx called a meeting of GeneralVicePresidentBirminghamVicePresidentNortham (data processing) and Vice President SiepmanIn a 15 to 30-minute meeting the four chief officers ofthe hospital discussed the discipline to be meted out toDnver Although Siepman mentioned suspension as aremedy the consensus was for termination No decisionwas made Consistent with a practice that Respondentfollows in other than routine (absenteeism intoxication)discharges the decision was made to clear with the hospital s attorney the question of any legal implications involved in the discharge At this point about 11 30 amVice PresidentsBirminghamand Siepman called the attorneysBy about 1 to 2 p m a further meeting was had ofVice Presidents Northam Siepman and Birminghamand President Marx They told him of the conversationwith the attorney and their consultation with the hospital s director of personnel (Andrew Sidell)A decisionwas made at this time to terminate Driver because of hispersonal attack on Marx and because he had used thecomputer in an unauthorized mannerAlthough Driver had been sent back to work after hisfirstmeeting with Siepman the period between about 2and 5 p m was utilized to make entries in Driver s personnel file and draw his remaining paycheckAbout 5 p m Driver was called into Siepman s officeagain(Tr 323) He was handed an envelope and toldthat it contained his termination notice Siepman toldhim that he was sorry but that he had to let hun go andtold him that he was a good worker and a good pharmacistHe said that what Driver had done that day howeverwas unacceptable and that they had to terminatehis employment Driver admitted that in the first conversationwith Siepman Siepman told him that his actionshad caused trouble in the computer system and that ithad taken an hour and a half to clean up (erase) thebreak message from the computer memory systemIn the second meeting I credit Driver s testimony thatSiepman admitted that the hospital discovered employeesusing terminalto terminalmessagesfor dating purposes 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand had merely warned them not to do itagain but Ialso credit Driver s testimony that Siepman told him thattherewas a difference between what those employeeshad done (merely terminal to terminalmessages) compared to the break message Driver had sent that day Inthis conversation concerning interruption of work andthe use of the breakmessage Siepmandid not mentionthe content of the breakmessage(Tr 325-326) He gaveDriver the,above quoted discharge letter and paycheckDriver s ExplanationsDriver testified that regarding the content of his message the words that he typed into the computer in thebreak message were not his intendedmessageHe saidthat his intention was symbolic not literal (Tr 340)thatwhat he actually said in the break message was notwhat he meant (Tr 340) He deniedan intentto make apersonal attack on the hospital administration or to ndicule them (Tr 340) Indeed he intended to communicatenot with the administrators but with his coworkers (Tr341)He admitted that he knew that there were restrictionson the use of the computer by employees (Tr 348) andhe admitted personally signing the security agreement regarding the use of the computer (G C Exh 5 Tr 348)As noted above he admitted agreeing to be bound bythe provisions in the securityagreementthat he knewthat it contained the restriction in paragraph 4 that hewould not attempt to access any unauthorized information by the computer system (Tr 349) and that heknew that if he violated that provision he would be sub,sect to discipline (Tr 349)Hetestified(but never told Siepman) that although itwas hisintention in sendingthe November 17 1986 message to reach all the computer terminals in the hospital(Tr 349) it was only to reach them in the form of ablinkingmessage waiting communication (Tr 349) Itwas his further intent that the employees on seeing theblinking light cease their work and call the message upon the screen (Tr 350) only at their convenience (Tr350) In this regard he admitted that some employeeswould stop their work to find out what themessage wasregarding the blinking light (Tr 350-351)Driver further admitted that he typed the message byhimself that no one helped him to type it that no onehelped compose the message that no other person authonzed him to type themessageon their behalf that noone elsesuggested to him that he type sucha messageintothe system (Tr 351) and that he acted on his own(Tr 352)He alsoadmitted telling Dr Siepman that heacted on the spur of themoment insending themessage(Tr 352) that he had not thought through the consequences of his action (Tr 353) and that it was fair to saythat Siepman had no reason to believe that Driver hadbeen appointed a spokesman by any fellow employees(Tr 355) Furthermore Driver admitted that in his conversationwith Siepman he told him that he [Driver]knew there would be some price to pay for [my] actions (Tr 356) Although he did not admit that he knewthat he violated hospital policyin sending the messagehe knew that people would be unhappy because ofwhat I was doingHe admitted however that he knewthat he was using the computer for a purpose other thanthat for whichthe hospital placed it in the pharmacy(Tr 357)He said that in his using the computer for adifferentpurposehe did not know whether he wasbreaking a particularrule (Tr 357)In short he admittedthat he knew he was using the computer for an irregularpurpose but was not aware of a particular rule that hewas breaking in so doing(Tr 358)Discussion and ConclusionsA The Existence of a Prima Facie CaseThe parties appear to agree that in measuring the lawfulness of the discharge the standard to be followed appears inMyers Industries268 NLRB 493 (1984)(Meyers1)remanded sub nomPrill vNLRB755 F 2d 941(D C Cir 1985) cert denied 474 U S 948 (1985) reaffirmed 281 NLRB 882 (1986)(Meyers II)enfd 835 F 2d1481 (D C Cir 1987) Among other things however theparties dispute whether in applying theMyers IndustriesstandardDriverwasengaged inconcertedactivitieswhether the concerted activities wereprotectedactivitiesand whether in any case Driver was discharged becausehe on behalf of others complained of the layoffs because he held the Respondents administration up to ridscule and abuse or because he violated Respondent srules concerning the use of computers or whether latterreasons advanced by Respondent were in any case merepretext or insufficient in law to constitute a basis forlawful dischargeWhat is clear is that to prove a primafacie case of a violation of Section 8(a)(1) the GeneralCounsel must prove not only that Driver s actions wereconcertedbut also protectedwithin themeaning ofSection 7 of the ActTo determine whether the Board would find thatDriver wasengaged inconcerted activitiesand ultimately in concerted activitiesprotectedby Section 7of the Act as amended I note that the Board has determined in itsMeyers Industries Iabove and not thereafteraltered inMeyers Industries IIthatIn general to find that an employees activity to beconcertedwe shall require that it beengaged inwith or on the authority of other employees andnot solely by and on behalf of the employee himselfOnce the activity is found to be concerted an8(a)(1) violationwill be found if in addition theemployerknewof the concerted nature of the employee s activity the concerted activity wasprotectedby the Act and the adverse employment actionat issue(e g discharge) was motivated by the employee s protected concerted activity[Meyers 1268NLRB at 497 ]The evidence shows on Siepman s credited testimonythat Respondent discharged Driver on November 17 fortwo reasons (a) because of his alleged disparagement andinsult directed to the hospital administration in generaland President Marx in particular and also (b) becauseas the discharge letter showed (G C Exh 4) of thegrossmisconduct in Driver s having entered into thecomputer system and displayed on every terminal an WASHINGTON ADVENTIST HOSPITAL101unauthorized break message The discharge letter however fails to mention any insult to hospitaladministratorsOne naturally speculates whether this latter reasonappearing alone in the discharge letter was the administrators reason or the [subsequent] lawyer s reasonAs will be seen the parties also are in disagreementwhether underNLRB v Electrical Workers IBEW Local1229 (Jefferson Standard)346 U S 464 (1953) the breakmessage contained language that oversteps the Act s protectionwhether it was so profane defamatory or insultmg as to no longer be covered by the mantle of lawfulconcerted activityAmericanHospital Association230NLRB 54 56 (1977) Although I need not decide theJefferson Standardissue in order to dispose of this case Ithink it sufficient to note that the message not addressedto or seen by nonhospital personnel did not openlyinsult the administration or disparage the hospital or itsservicesThat President Marx and Siepman and perhapsothers became angry at themessage isnot exceptional inlabor management cases since as was noted inAmericanHospital Assnsupra any time a manager is criticized byemployees he must to some extent feel insulted Indeedas in the same case the only evidence that the breakmessagelanguage wasinsultingor outrageous was thesubjective testimony from ego bruised supervisors In addition as noted the message was not addressed to thirdpersons or seen by third persons much less the generalpublic and did not hold up the hospital its personnel orits services to ridicule or disparagement In short were itnecessary to decide the issue I would conclude that themessage itself was not so insulting or disparaging to thehospital or to the administration or to the hospitals offscers as to come within theJefferson Standardrule andrender conduct which wasotherwiseconcerted and protected outside the pale of statutory protection CompareDandridge Textile279 NLRB 89 (1986) withCaterpillarTractor Co276 NLRB 1323 (1985)1Concerted activityThe fine briefs submitted by counsel demonstrate theapparent difficulty in deciding whether the activity engaged in by Driver was concerted within the meaningof Section 7 of the Act 9 Of little value in decidingwhether the conduct was concerted is the substantial testimony elicited without objection from Driver as towhat hisintentwas in sending the message on November17There is no question however that the message itselfisaddressed on its face to Driver s fellow employeesThe message however does not request any action byfellow employees It somewhat innocently (on its face)directs the employees to support payments for the administratorsvacation homes and Mercedes Benzes itthen follows with the statement perhaps in the form of9 Counsel appear to be in agreement that in the instant case the applicable legal standard under which Driver s concerted conduct shouldbe analyzed is whether noted inMeyers Industries281NLRB 882(Meyers fl)Driver sconduct(including premessage conversations) isproperly within an individual seeking to initiate or to induce or to prepare for group actionAlternativelywhether Drivers actions camewithin the speaker and listener rubric-the indispensable preliminarystepto actualconcerted activityMeyers IIcitingRoot Carlin Inc 92NLRB 1313 1314 (1951)an imperative declarationsend your co workers out thedoor without a jobThe message ends by thanking theemployees for their cooperationIt appears to me thatthe message does not request action rather it is a declaration by the unnamed author of unhappiness over support for the vacation homes and Mercedes Benzes of theadministratorsWhether this can be reasonably construedas an appeal for action of any kind much less an appeal(asDriver testified) for employees to put pressure ontheir supervisors to protest the layoff of low paid employees is open for argumentThus I would conclude although the message on itsfacemay well be subject to the interpretation urged bythe Charging Party and the General Counsel-that it isan attempt to communicate with coemployees to takeaction against the employer- that this is not necessarilythe only interpretation that the language itself permits Itwould appear to me that the message is susceptible toconstruction as an admonition to the employer or to theemployees or as an expression of disappointment addressed through the employees to the employer or perhaps a call to action as the General Counsel and Charging Party assert If it is a call to action what actionWhat is clear on this record is that as Driver admittedhe had received no authority or even encouragementfrom any other employee to send the message nor didanyother employee know that he was sending such amessageThe matter becomes even more murky concerning theconcertednature of the November 17 break messagewhen one considers Driver s testimony of conversationsconcerning the message he posted in the pharmacywindow Although it is true as the General Counselpoints out that as late as November 13 in an employeemeeting he had expressed himself to Supervisor Prins asbeing unhappy with the layoffs (urging Prins that the administrators should be laid off rather than employees)thishowever does not necessarily bear on the face ofthe message as received printed out on the morning ofNovember 17What appears in the record preliminary to dispatch ofthe breakmessage isDriver s conversation with nurseswho saw the 4 x 6 card in the pharmacy window and thenurses comments on it What we have of the conversation is that Driver told the nurse that there was a topheavy bureaucracy that was not administering the fundsof the hospital correctly resulting in employees beinglaid off There is no record of what the nurse answeredparticularly regarding whether there was any agreementmuch less encouragement in any answerEven in his conversations with Dr Siepmanbeforebeing discharged especially the conversation about 9 15a in on November 17 the most that could be said is thatDriver told Siepman of Driver s unhappiness with thetopheavy bureaucracy and the layoff of the employeesand that Driver was not the only one concerned withthe layoff and that lots of employees were concernedwith it and with the topheavy bureaucracy of administratorsIn all of this Driver activity and conduct there appears to me no indication that group action of any kindwas intended contemplated or even referred to Absent 102DECISIONS OF THENATIONALLABOR RELATIONS BOARDsuch message contentthe activityisnot concerted SeeDaly Park Nursing Home287 NLRB 710 (1987)It is unnecessary however to further analyze whetherDriver s activity was concerted within the meaning ofSection 7 of the Act because for purposes of this decision I will assume arguendo that though he was actingessentially alone it was concerted although I am not atall convinced of this conclusionIwould assume further because of Driver s conversation withVicePresident Siepman on the morning of November 17 after the message was sent but before therewas a decision to discharge him that Respondent hadknowledge that the activity in which Driver was engaged a preliminary topossiblegroup actionwas arguendoconcertedand for the mutual aid of coemployees withinthe meaningof Section 7 of the Act ButseeFrill vNLRB835F 2d 1481 1483 (D C Cir1987) io2 Protected activityRather than decide the case on the question underMeyers Industries (I)supra of Respondentsknowledgeorthe question whether the activity was concerted I conclude that in any event the conduct in which Driverwas engaged was not protected within the meaning ofSection 7 of the Act and that the General Counseltherefore failed to prove a prima facie case underMeyersI I need thus not reach or decide the prior question ofwhether it was concertedwithin the meaning of theAct or even further whether Respondent supported itsburden of proof on the question of the actual reason wasfor the dischargewhether Respondent was principallymotivated by thecontentof the message as the ChargingParty and the General Counsel urge or whether he wasdischarged as Respondent urges in any event for theunprotected activity of the unauthorized use of the coinputer communication system Inother wordsI need notdecide whether the facts support Respondents defense toa prima facie case whether under the allocation ofburden of proof inNLRB v Transportation ManagementCorp462 U S 393 (1983) andWright Line251 NLRB1083 (1980) enfd 662 F 2d 899 (1st Cir 1981) certdenied 455 U S 989 (1982) Respondent would have discharged Driver in any event because of his break message or whether it seized on that activity as a mere pretext to cover his discharge for protected concerted activities (as the General Counsel and the Charging Partyurge)Not all concerted activity is protected Protection requires inter alia that the activity not be improperShelly & Anderson Furniture Mfg Co v NLRB497 F 2d1200 1202-1203 (9th Cir 1974) including activities thatdisrupt the employers operations and production notwithstanding an intent to bring attention to grievancesconcerning vacations and pay scales CompareCan Tex10A worker no longer takes concerted action by himself [rejectingAlleluia Cushion Co221 NLRB 999 (1975)]unless heactson the authorityof his fellow workers[The] Boards new position is that theconcerted activity prong and the mutual benefit or protection prong ofSection 7 are two distinct factual inquiries that are to be analyzed separatelyConcerted action cannot be imputed from the object of the action(Emphasis added)Industries vNLRB683 F 2d 1183 (8th Cir 1982) withNLRB v Washington Aluminum Co370 U S 9 (1962)(protected work stoppage because of injurious workingcondition)Here there is not the remotest suggestionthatDriver s expropriation of the computer communication system could be supported because of unsafe working conditions that necessitated his actionMal LandfillCorp210 NLRB 167 (1974)The evidence is uncontradicted that Driver s intent interms of dispatching the break message was to use thehospitals computer-communication system to send themessage toas broad a group of employees as he couldHe was dissatisifed with the narrow impact of the message inthe pharmacy window The evidenceisclearthat in the first place Driver made a conscious personaldecision to arrogate to himself the decision totake overthe hospitals computer system as a communicationsdevice to reach his coemployees This he did There issome lack of clarity in the evidence whether he intendedto use thebreak messagesystem of communication orwhether he intended to merely inform all the terminal receivers in the hospital that a message was waiting forthem (which they could call up at their convenience) Iassume arguendo that Driver did not intend to breakinto the work of all operating terminals when he sent hismessagebutratherinadvertentlyhitthewrongbutton 11 Nevertheless this does not bear on the question whether he intended to and did decide to take overthe hospital communications system for his messageThere is no doubt on that pointIwill further assume that his motivation in sending themessage was in good faith and was prompted by his vastvirtuallyuncontrollablepersonal irritation and dissatisfaction concerning the limited number of employees hecould reach with his important message in the pharmacywindow Thus granting the benign intent of his decisionthere was no question that he intended to take over thehospital communication systemSuch a decision reached by Driver as he admitted asa matter of impulse and on the spur of the moment resuiting in such a result cannot be held protected On anyobjective basis taking over Respondents computer coinmunicationsystem during Driver s worktime and theworktime of other employees during the hospitals busiestworktime is a matter that should have been cause forthe deepest consideration by Driver or any other employee This he did not do What he did was to arrogateto himself the decision whether the hospitals computercommunication facility should cease being used for hospital purposes and be used for his own purposes to coinmunicate his dissatisfactionwith hospital policy as agoad to employee action against the hospitalThe General Counsel and the Charging Party urgethat this was not in violation of any particular rule Sucha conclusion loses sight of theSecurityAgreementsigned by Driver as a condition of using the computersystem which proscribed any attempt to access any unauthorized information via the computer system (G C1 iAs I observed Driver I believe thathis impetuosity madehim indifferent to the consequencesof thetransmission WASHINGTON ADVENTIST HOSPITAL103Exh 5) Even without such a hospital rule which Driverclearly broke the unauthorized takeover of a hospital scommunication system it seems to me would be a mostserious decision and could reasonably be fraught withthe worst possible consequences to the giving and receiving of acute health care Thus while I would concludethat the sudden unauthorized taking over of an employer s communications system for nonbusiness purposes inan industrial setting would be a matter of great consequence and potential harm yet in an acute hospital setting it is even worse CfBeth Israel Hospital vNLRB437 U S 483 (1978) One need not detail the seriousnessof taking over the hospitalscommunication systemduring its busiest hours (between 7 and 10 a m) This iswhen physicians findings and orders pharmaceutical instructions patient treatmentmovements admissions andother serious medical elements are entered into and communicated by the computer systemBut Iwould reachthe same conclusion even if Driver s message was sentduring a period of computer tranquilityIconclude in short that his sudden unauthorizedtaking over the computer communication system regardless of how concertedbenign or worthy the motivemight have been was not only a violation of his securityagreement (G C Exh 5) which merited discipline pursuant to the personnel policy manual but as a matter oftheActwas not protected-wholly apart from Respondent s private prohibition Regardless whether Driver s action is within the prohibitioncausing afirst offensedischarge I conclude that Respondent did not violateSection 8(a)(1) of the Act in discharging Driver ThatDriver s otherwise unprotected activity occurred duringthe peak business period is merely an aggravating factorQuite apart from Driver s unauthorized taking over ofthe computer system I believe is the question of hisactual interference with the work of hospital employeesoperating terminals in the computer system The evidence shows that Driver s break message interrupted thework of employees using the terminals and caused a considerable amount of consternationamong employeesbecause of the substance of themessage andtheir confusion regarding what it meant (Tr 154-156 408-409) Ifthere is any doubt whether Driver s conduct in merelytakingover the computer system presents sufficientground under the statute the security agreement andpersonnel policy manual to support a lawful dischargethen there could be little doubt when such conduct actually interfereswith other employees work during therush hour such work being the care of patients in anacute hospital settingHaving concluded that the General Counsel has failedto prove that Driver s conduct of November 17 1986was protected activity within the meaning of Section 7and Section 8(a)(1) of the Act I conclude that the GeneralCounsel failed to provea prima faciecaseMeyersIndustries268 NLRB 493 (1984) 281 NLRB 882 (1986)enfd 835 F 2d 1481 (D C Cir 1987)I therefore make the following recommended 12ORDERIThe complaint is dismissed in its entirety12 If no exceptions are filed as providedby Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrdershallasprovidedin Sec102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes